Appeal from a judgment of the County Court of Broome County (Coutant, J.), rendered July 31, 1987, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a weapon in the third degree.
*899On appeal, defendant alleges only that a one-year sentence of imprisonment imposed on July 31, 1987 was harsh and excessive. Since defendant and the People both concede that the term of defendant’s sentence has expired, the appeal is moot (see, People v Millard, 155 AD2d 820; People v Edney, 38 NY2d 853).
Appeal dismissed, as moot. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.